ACCEPTED
                                                                                             03-15-00034-CV
                                                                                                     5655743
                                                                                  THIRD COURT OF APPEALS
                                                                                             AUSTIN, TEXAS
                                                                                       6/12/2015 12:14:03 PM
                                                                                           JEFFREY D. KYLE
                                                                                                      CLERK
                                   No. 03-15-00034-CV

                             IN THE THIRD COURT OF APPEALS     FILED IN
                                   AUSTIN, TEXAS         3rd COURT OF APPEALS
                                                                        AUSTIN, TEXAS
                                                                   6/12/2015 12:14:03 PM
                                                                      JEFFREY D. KYLE
                    JUAN O. LOPEZ d/b/a J.J. CONSTRUCTION          CO.,     Clerk

                                          Appellant

                                             v.

                   DAVE H. BUCHHOLZ and MARY A. BUCHHOLZ

                                          Appellees



      On Appeal from the 274th Judicial District Court of Comal County, Texas
                            Cause No. C2014-0259C


                   APPELLEE’S UNOPPOSED MOTION
        TO EXTEND TIME TO FILE RESPONSE TO APPELLANT’S BRIEF

TO THE HONORABLE COURT OF APPEALS:

        Appellees, Dave H. Buchholz and Mary A. Buchholz (“Buchholz”), pursuant

to TEX. R. APP. P, Rules 10.5(b) and 38.6(d), asks this Honorable Court for an

extension of fourteen (14) days, to and including June 26, 2015, within which to file

its Response to Appellant’s Brief in the above captioned matter, and would show as

follows:

        1.        This is Appellee’s second request for an extension of time in which to

file his Brief.


                                              1
      2.     Buchholz’s reply brief is currently due on June 12, 2015. Buchholz has

contacted counsel Appellant Juan O. Lopez d/b/a J.J. Construction Co., (“J.J.

Construction”) and counsel does not oppose this requested extension.

      3.     The undersigned counsel has numerous professional commitments in

several counties in Texas; included among those commitments is management of the

Vethan Law Firm’s San Antonio office.

      4.     Additionally, one of the Vethan Law Firm senior attorneys, Mr.

Andrew Walker, was recently called to active duty in the Navy, and is currently on

leave from his responsibilities with the firm. A second attorney, hired to help handle

Mr. Walker’s case load while on active duty, resigned without notice, which has

significantly increased the burden on the remaining attorneys.

      5.     Appellee requests an extension of time for fourteen (14) days, until

Friday, June 26, 2015.

      6.     Appellant’s counsel is not opposed to the extension of time.

      7.     This request is not sought for delay, but so that justice may be done.

                                          Prayer

      For the foregoing reasons, Appellee respectfully asks this Honorable Court

for an extension of the deadline to file Appellee’s Brief for additional period of

fourteen (14) days, that is, until June 26, 2015 and for such other and further relief

to which he may be entitled.

                                          2
                                              Respectfully submitted,

                                              THE VETHAN LAW FIRM, P.C.

                                              /s/ Joseph L. Lanza
                                              Joseph L. Lanza
                                              Texas Bar No. 00784447
                                              8700 Crownhill Blvd., Suite 302
                                              San Antonio, Texas 78209
                                              (210) 824-2220 voice
                                              (210) 826-2223 facsimile
                                              Counsel for Appellee,
                                              Dave H. Buchholz and Mary A.
                                              Buchholz



                      CERTIFICATE OF CONFERENCE

      I certify that on June 12, 2015, I conferred with Appellant’s counsel, Mr.

Richard McSwain, regarding the requested extension and counsel is not opposed to the

grant of such extension for an additional 14 days.



                                              /s/ J. Seth Grove
                                                  J. Seth Grove




                                          3
                          CERTIFICATE OF SERVICE
      I certify that on June 12, 2015, a true and correct copy of this was served to each

person listed below, per the Federal Rules of Appellate Procedure:

COATS|ROSE                                                                 Via ECF
Richard C. McSwain
Adam J. Richie
Ryan T. Kinder
Jamie Cohen
1020 Northeast Loop 410, Suite 800
San Antonio, Texas 78209
Attorney for Juan O. Lopez d/b/a J.J. Construction Co.,



                                               /s/ Joseph L. Lanza
                                               Joseph L. Lanza




                                           4